DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al. (US 9,994,650).
Iijima et al. teaches a method of hydrogenating a resin prepared from copolymerization of dicyclopentadiene and styrene, wherein hydrogenation is carried out in the presence of a noble metal (nickel, palladium, platinum), cobalt, or rhodium catalyst at a temperature range of 200 ºC to 300 ºC and a hydrogen pressure of 1 to 7 MPaG (col. 8, lines 20-25).  Working Example 1 discloses hydrogenation of 500 g of polymerization product using 0.75 g (0.15 part per hundred) of a nickel supported silica-alumina catalyst.  The hydrogenation is carried out at a temperature of 230 ºC and hydrogen pressure of 3 MPaG.  While reaction temperature is less than claimed temperature of 240 ºC or higher, it is the examiner’s position that reaction temperature is a result-effective variable (MPEP 2144.5) since reaction temperature affects degree of hydrogenation which in turn, affects softening point, cloud point, and hue of a resin; see Table 3.  Hence, the choice of a particular reaction temperature (such as that set forth in instant claims) is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 7, 2022